Exhibit 10.2

AMENDMENT NUMBER 9

MIDDLE GRAND REGION

CONTRACTOR RISK AGREEMENT

BETWEEN

THE STATE OF TENNESSEE,

d.b.a. TENNCARE

AND

AMERIGROUP TENNESSEE, INC.

CONTRACT NUMBER: FA- 07-16936-00

For and in consideration of the mutual promises herein contained and other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree to clarify and/or amend the Contractor Risk
Agreement (CRA) by and between the State of Tennessee TennCare Bureau,
hereinafter referred to as TENNCARE, and AMERIGROUP TENNESSEE, INC., hereinafter
referred to as the CONTRACTOR as specified below.

Titles and numbering of paragraphs used herein are for the purpose of
facilitating use of reference only and shall not be construed to infer a
contractual construction of language.

 

1. Section 1 shall be amended by adding the following definitions:

Eligible Individual — With respect to Tennessee’s Money Follows the Person
Rebalancing Demonstration (MFP) and pursuant to Section 6071(b)(2) of the
Deficit Reduction Act as amended by Section 2403 of the Affordable Care Act
(ACA), the State’s approved MFP Operational Protocol and TENNCARE Rules, a
member who qualifies to participate in MFP. Such person, immediately before
beginning participation in the MFP demonstration project, shall;

 

  1. Reside in a Nursing Facility (NF) or an Intermediate Care Facility for
persons with Mental Retardation (ICF/MR) and have resided for a period of not
less than ninety (90) consecutive days in a Qualified Institution.

 

  a. Inpatient days in an institution for mental diseases (IMDs) which includes
Psychiatric Hospitals and Psychiatric Residential Treatment Facilities (PRTF)
may be counted only to the extent that Medicaid reimbursement is available under
the State Medicaid plan for services provided by such institution. Medicaid
payments may only be applied to persons in IMDs who are over 65 or under 21
years of age.

 

  b. Any days that an individual resides in a Medicare certified Skilled Nursing
Facility (SNF) on the basis of having been admitted solely for purposes of
receiving post-hospital short-term rehabilitative services covered by Medicare
shall not be counted for purposes of meeting the ninety (90)-day minimum stay in
a Qualified Institution established under ACA.

 

  c.

Short-term continuous care in a nursing facility, to include Level 2 nursing
facility reimbursement, for episodic conditions to stabilize a condition rather
than admit to hospital or to facilitate hospital discharge, and inpatient
rehabilitation facility services reimbursed by the CONTRACTOR (i.e., not covered
by



--------------------------------------------------------------------------------

  Medicare) as a cost-effective alternative (see Section 2.6.5) and provided in
a Qualified Institution shall be counted for purposes of meeting the ninety
(90)-day minimum stay in a Qualified Institution established under ACA.

 

  2. Be eligible for and receive Medicaid benefits for inpatient services
furnished by the nursing facility or ICF/MR for at least one (1) day. For
purposes of this Agreement, an Eligible Individual must reside in a nursing
facility and be enrolled in CHOICES Group for a minimum of one (1) day and must
be eligible to enroll and transition seamlessly into CHOICES Group 2 (without
delay or interruption).

 

  3. Meet nursing facility or ICF/MR level of care, as applicable, and, but for
the provision of ongoing CHOICES HCBS, continue to require such level of care
provided in an inpatient facility.

Family Member — For purposes of a Qualified Residence under the State’s MFP
Rebalancing Demonstration, a family member includes a person with any of the
following relationships to the member, whether related by blood, marriage, or
adoption, and including such relationships (as applicable) that may have been
established through longstanding (a year or more) foster care when the member
was a minor

 

  1. Spouse, and parents and siblings thereof;

 

  2. Sons and daughters, and spouses thereof;

 

  3. Parents, and spouses and siblings thereof;

 

  4. Brothers and sisters, and spouses thereof;

 

  5. Grandparents and grandchildren, and spouses thereof; and

 

  6. Domestic partner and parents thereof, including domestic partners of any
individual in 2 through 5 of this definition. A domestic partner means an adult
in a committed relationship with another adult. Committed relationship means one
in which the member, and the domestic partner of the member, are each other’s
sole domestic partner (and are not married to or domestic partners with anyone
else); and share responsibility for a significant measure of each other’s common
welfare and financial obligations.

Step and in-law relationships are included in this definition, even if the
marriage has been dissolved, or a marriage partner is deceased.

Family member may also include the member’s legal guardian or conservator or
someone who was the legal guardian or conservator of the member when the member
was a minor or required a legal guardian or conservator;

Money Follows the Person Rebalancing Demonstration (MFP) — A federal grant
established under the Deficit Reduction Act and extended under the Affordable
Care Act that will assist Tennessee in transitioning Eligible Individuals from a
nursing facility or ICF/MR into a Qualified Residence in the community and in
rebalancing long-term care expenditures. The grant provides enhanced match for
HCBS provided during the first 365 days of community living following
transition.

Qualified Institution — With respect to Tennessee’s MFP Rebalancing
Demonstration, and pursuant to Section 6071(b)(3) of the DRA, a hospital,
nursing facility, or ICF/MR.

 

2



--------------------------------------------------------------------------------

  1. An institution for mental diseases (IMDs) which includes Psychiatric
Hospitals and Psychiatric Residential Treatment Facilities (PRTF) shall be a
Qualified Institution only to the extent that Medicaid reimbursement is
available under the State Medicaid plan for services provided by such
institution. Medicaid payments may only be applied to persons in IMDs who are
over 65 or under 21 years of age.

 

  2. Any days that an individual resides in a Medicare certified Skilled Nursing
Facility (SNF) on the basis of having been admitted solely for purposes of
receiving post-hospital short-term rehabilitative services covered by Medicare
shall not be counted for purposes of meeting the ninety (90)-day minimum stay in
a Qualified Institution established under ACA.

Qualified Residence — With respect to Tennessee’s MFP Rebalancing Demonstration,
and pursuant to Section 6071(b)(6) of the DRA, the residence in the community in
which an Eligible Individual will reside upon transition to the community which
shall be one of the following:

 

  1. A home owned or leased by an Eligible Individual or the individual’s family
member;

 

  2. An apartment with an individual lease, with lockable access and egress, and
which includes living, sleeping, bathing, and cooking areas over which the
Eligible Individual or the individual’s family has domain and control; or

 

  3. A residence in a community-based residential setting in which no more than
four (4) unrelated individuals reside.

Additional requirements pertaining to a Qualified Residence set forth in MFP
Policy Guidance issued by the Centers for Medicare and Medicaid Services (CMS)
shall apply for all persons participating in MFP.

TENNCARE PreAdmission Evaluation System (TPAES). — A_component of the State’s
Medicaid Management Information System and part of the system of record for all
PreAdmission Evaluation (i.e., level of care) submissions and level of care
determinations, as well as enrollments into and transitions between LTC
programs, including CHOICES and the State’s MFP Rebalancing Demonstration (MFP),
and which shall also be used to gather data required to comply with tracking and
reporting requirements pertaining to MFP.

Transition Team — Teams the CONTRACTOR may elect to establish in order to
fulfill its obligations pursuant to Nursing Facility to Community Transitions
(see Section 2.9.6.8) and the MFP Rebalancing Demonstration (see Section 2.9.8).
If an MCO elects to use one or more Transition Teams, the Transition Team shall
consist of at least one person who meets the qualifications of a care
coordinator and specific other persons with relevant expertise and experience
who are assigned to support the care coordinator(s) in the performance of
transition activities for a CHOICES Group 1 member. All transition activities
identified as responsibilities of the care coordinator shall be completed by an
individual who meets all of the requirements to be a care coordinator.

 

2. Section 2.9.5.4 shall be amended by adding a new Section 2.9.5.4.1 as
follows:

 

   2.9.5.4.1    In addition to requirements pertaining to nursing facility to
community transitions (see Section 2.9.6.8), members in CHOICES Group 1 who are
under the age of 21 and who are residents of a nursing facility and have
requested to transition home will be provided coordination of care by CHOICES
and MCO Case Management staff:    2.9.5.4.1.1    Member will be informed by
CHOICES care coordinator of disenrollment from CHOICES upon discharge from
Nursing Facility;

 

3



--------------------------------------------------------------------------------

   2.9.5.4.1.2    Member will be referred by CHOICES Care Coordinator to MCO
Case Management within three (3) business days of the transition request, for
service identification and implementation in the home setting;    2.9.5.4.1.3   
MCO Case Manager will be responsible for developing service plan for the home
setting;    2.9.5.4.1.4.1    CHOICES Care Coordinator will communicate weekly
via phone or face-to-face visits with the MCO Case Management staff, the member
and/or his parent or guardian (as applicable and appropriate), and the nursing
facility staff to ensure timely progression of the transition plan until the
transition plan is complete; and    2.9.5.4.1.5    Any EPSDT benefits needed by
the child in the community as an alternative to nursing facility care, including
medically necessary home health or private duty nursing, as applicable, shall be
initiated immediately upon transition from a nursing facility (i.e., CHOICES
Group 1) to the community and as of the effective date of transition with no
gaps between the member’s receipt of nursing facility services and EPSDT
benefits.

 

3. Section 2.9.6.3.20.1 shall be deleted and replaced by new Sections
2.9.6.3.20.1 and 2.9.6.3.20.2 and the remaining Sections of 2.9.6.3.20 shall be
renumbered accordingly, including any references thereto.

 

   2.9.6.3.20.1    For purposes of the CHOICES program, service authorizations
for CHOICES HCBS shall include the amount, frequency, and duration of each
service to be provided, and the schedule at which such care is needed, as
applicable; and other relevant information as prescribed by TENNCARE. The
CONTRACTOR may determine the duration of time for which CHOICES HCBS will be
authorized. However, the CONTRACTOR shall be responsible for monitoring its
authorizations and for ensuring that there are no gaps in authorizations for
CHOICES HCBS in accordance with the plan of care. Retroactive entry or
adjustments in service authorizations for CHOICES HCBS should be made only when
required to accommodate payment of services that had been authorized but an
adjustment in the schedule of services was required based on the member’s needs.
   2.9.6.3.20.2    The CONTRACTOR may decide whether it will issue service
authorizations for nursing facility services, or whether it will instead process
claims for such services in accordance with the level of care and/or
reimbursement (including the duration of such level of care and/or
reimbursement) approved by TENNCARE (see Section 2.14.1.12), except that the
CONTRACTOR may reimburse a lesser level of service when such lesser level of
service is billed by the facility. If the CONTRACTOR elects to authorize nursing
facility services, the CONTRACTOR may determine the duration of time for which
nursing facility services will be authorized. However, the CONTRACTOR shall be
responsible for monitoring its authorizations and for ensuring that there are no
gaps in

 

4



--------------------------------------------------------------------------------

      authorizations for CHOICES nursing facility services in accordance with
the level of care and/or reimbursement approved by TENNCARE. Retroactive entry
or adjustments in service authorizations for nursing facility services should be
made only upon notification of retroactive enrollment into or disenrollment from
CHOICES Group la or lb via the outbound 834 file from TENNCARE.

 

4. Section 2.9.6.5.1.1 shall be deleted and replaced as follows:

 

   2.9.6.5.1.1    As part of the face-to-face intake visit for current members
or face-to-face visit with new members in CHOICES Group 1, as applicable, a care
coordinator shall conduct any needs assessment deemed necessary by the
CONTRACTOR, using a tool prior approved by TENNCARE and in accordance with
protocols specified by TENNCARE. This assessment may include identification of
targeted strategies related to improving health, functional, or quality of life
outcomes (e.g., related to disease management or pharmacy management) or to
increasing and/or maintaining functional abilities, including services covered
by the CONTRACTOR that are beyond the scope of the nursing facility services
benefit. The care coordinator shall ensure coordination of the member’s physical
health, behavioral health, and long-term care needs and shall assess at least
annually the member’s potential for an interest in transition to the community.
For children under the age of 21 in nursing facilities, this shall include
explanation to the member or his parent or authorized representative, as
applicable, of benefits available pursuant to EPSDT, including medically
necessary benefits such as home health or private duty nursing that may be
provided in the community as an alternative to nursing facility care.

 

5. Section 2.9.6.8 shall be amended by adding a new Section 2.9.6.8.2 and the
remaining Section 2.9.6.8 shall be renumbered, including any references thereto.

 

   2.9.6.8.2    Members in CHOICES Group 1 (who are residents of a nursing
facility) and who are under the age of twenty-one (21) and have requested to
transition home will be provided coordination of care by CHOICES and MCO Case
Management staff (see Section 2.9.5.4.1).

 

6. Section 2.9.6.8 shall be amended by adding a new Section 2.9.6.8.16 and
renumbering the remaining Sections accordingly including any references thereto.

 

   2.9.6.8.16    Ongoing CHOICES HCBS and any medically necessary covered home
health or private duty nursing services needed by the member shall be initiated
immediately upon transition from a nursing facility (i.e., CHOICES Group 1) to
the community (i.e., CHOICES Group 2) and as of the effective date of transition
with no gaps between the member’s receipt of nursing facility services and
ongoing CHOICES HCBS.

 

5



--------------------------------------------------------------------------------

7. Section 2.9.6.9.1.1.1 shall be deleted and replaced as follows:

 

   2.9.6.9.1.1.1    Develop protocols and processes to work with nursing
facilities to coordinate the provision of care. At minimum, a care coordinator
assigned to a resident of the nursing facility shall participate in quarterly
Grand Rounds (as defined in Section 1). At least two of the Grand Rounds per
year shall be conducted on-site in the facility, and the Grand Rounds shall
identify and address any member who 1) has experienced a potential significant
change in needs or circumstances (see Section 2.9.6.9.1.1.5); 2) the nursing
facility or MCO has expressed concerns; or 3) is under the age of twenty-one
(21).

 

8. Section 2.9.6.9.4.3.6 shall be amended by adding new text as follows:

 

   2.9.6.9.4.3.6    Members in CHOICES Group 1 (who are residents of a nursing
facility) and who are twenty-one years of age and older shall receive a
face-to-face visit from their care coordinator at least twice a year with an
interval of at least one-hundred and twenty (120) days between visits. Members
in CHOICES Group 1 (who are residents of a nursing facility) who are under the
age of twenty-one (21) shall receive a face-to-face visit from their care
coordinator at least quarterly with an interval of at least sixty (60) days
between visits.

 

9. Section 2.9.6.9.4.3 shall be amended by adding a new Section 2.9.6.9.4.3.8
and renumbering the remaining Sections accordingly including any references
thereto.

 

   2.9.6.9.4.3.8    Members in CHOICES Group 2 participating in MFP shall, for
at least the first ninety (90) days following transition to the community, be
visited in their residence face-to-face by their care coordinator at least
monthly with an interval of at least fourteen (14) days between contacts to
ensure that the plan of care is being followed, that the plan of care continues
to meet the member’s needs, and the member has successfully transitioned back to
the community. Thereafter, for the remainder of the member’s MFP participation
period, minimum contacts shall be as described in 2.9.6.9.4.3.7 unless more
frequent contacts are required based on the member’s needs and circumstances and
as reflected in the member’s plan of care, or based on a significant change in
circumstances (see Sections 2.9.6.9.2.1.16. and 2.9.8.4.5) or a short-term
nursing facility stay (see Sections 2.9.8.8.5 and 2.9.8.8.7).

 

10. The punctuation at the end of Sections 2.9.6.9.6.3.4 and 2.9.6.9.6.3.5 shall
be amended as follows:

 

   2.9.6.9.6.3.4    For members in CHOICES Group 2, a completed risk assessment
and a risk agreement signed and dated by the member or his/her representative;
and    2.9.6.9.6.3.5    For members in CHOICES Group 2, the cost neutrality cap
provided by TENNCARE, and a determination by the CONTRACTOR that the projected
cost of CHOICES HCBS, home health, and private duty nursing services will not
exceed the member’s cost neutrality cap.

 

6



--------------------------------------------------------------------------------

11. Section 2.9.6.12.4 shall be deleted and replaced as follows:

 

   2.9.6.12.4    The CONTRACTOR shall require and shall conduct readiness review
activities as necessary to confirm that the EVV system vendor has a plan in
place and will be compliant with all Version 5010 and ICD-10 coding requirements
in a timely manner;

 

12. Section 2.9.6 shall be amended by adding a new Section 2.9.6.13 as follows:

 

   2.9.6.13    TPAES    2.9.6.13.1    The CONTRACTOR shall use the TENNCARE
PreAdmission Evaluation System (TPAES) to facilitate submission of all
PreAdmission Evaluation (i.e., level of care) applications, including required
documentation pertaining thereto, and to facilitate enrollments into and
transitions between LTC programs, including CHOICES. The CONTRACTOR shall comply
with all data entry and tracking processes and timelines established by TENNCARE
in policy or protocol in order to ensure efficient and effective administration
and oversight of the CHOICES program.

 

13. Section 2.9.7.4.3 shall be amended by adding new Sections 2.9.7.4.3.2
through 2.9.7.4.3.4 as follows:

 

   2.9.7.4.3.2    If a member electing to participate in consumer direction
refuses to receive eligible CHOICES HCBS from contract providers while services
are initiated through consumer direction, the decision must be documented on a
signed and dated Consumer Direction Participation Form. The CONTRACTOR shall not
encourage a member to forego receipt of eligible CHOICES HCBS from contract
providers while these HCBS are being initiated through consumer direction.   
2.9.7.4.3.3    For any CHOICES Group 2 member electing to participate in
consumer direction that refuses to receive eligible CHOICES HCBS from contract
providers while services are initiated through consumer direction, the member’s
care coordinator shall visit the member face to face at least monthly to ensure
that the member’s needs are safely met, and shall continue to offer eligible
CHOICES HCBS through contract providers.    2.9.7.4.3.4    If eligible CHOICES
HCBS are not initiated within sixty (60) days following referral to the FEA, the
CONTRACTOR shall notify the member that eligible CHOICES HCBS must be initiated
by contract providers unless these HCBS are not needed on an ongoing basis in
order to safely meet the member’s needs in the community, in which case, the
CONTRACTOR shall submit documentation to TENNCARE to begin the process of
disenrollrnent from CHOICES Group 2.

 

14. Section 2.9.7.4.4 shall be amended as follows:

 

   2.9.7.4.4    Except as specified in 2.9.7.4.3.2. and in accordance with
requirements pertaining thereto, the CONTRACTOR shall be responsible for
providing all needed eligible CHOICES HCBS using contract providers, including a
back-up plan for such services, until all necessary requirements have been
fulfilled in order to implement consumer direction of eligible CHOICES HCBS,
including but not limited to: the

 

7



--------------------------------------------------------------------------------

      FEA verifies that workers for these services meet all necessary
requirements (see Section 2.9.7.6.1 of this Agreement); service agreements are
completed and signed; and authorizations for consumer directed services are in
place. The CONTRACTOR, in conjunction with the FEA, shall facilitate a seamless
transition between contract providers and workers and ensure that there are no
interruptions or gaps in services.

 

15. Section 2.9 shall be amended by adding a new Section 2.9.8 and renumbering
the remaining sections of 2.9 accordingly, including any references thereto.

2.9.8 Money Follows the Person (MFP) Rebalancing Demonstration

2.9.8.1 General

 

   2.9.8.1.1    The CONTRACTOR shall, in accordance with this Agreement and
federal and State laws, regulations, policies and protocols, assist Eligible
Individuals living in a Qualified Institution in transitioning to a Qualified
Residence in the community under the State’s MFP Rebalancing Demonstration
(MFP).    2.9.8.1.2    Eligible Individuals transitioning to a Qualified
Residence in the community and consenting to participate in MFP shall be
transitioned from CHOICES Group I into CHOICES Group 2 pursuant to TENNCARE
policies and protocols for Nursing Facility-to-community transitions and shall
also be enrolled into MFP. For persons enrolled in CHOICES who are also
participating in MFP, the CONTRACTOR shall comply with all applicable provisions
of this Agreement pertaining to the CHOICES program. This section sets forth
additional requirements pertaining to the CONTRACTOR’s responsibilities
specifically as it relates to MFP.    2.9.8.1.3    For CHOICES Group 1 members
not eligible to participate in MFP or who elect not to participate in MFP, the
CONTRACTOR shall nonetheless facilitate transition to the community as
appropriate and in accordance with 2.9.6.8.    2.9.8.1.4    The CONTRACTOR shall
not delay a CHOICES Group 1 member’s transition to the community in order to
meet the ninety (90)-day minimum stay in a Qualified Institution established
under ACA and enroll the person into MFP.    2.9.8.2    Identification of MFP
Participants    2.9.8.2.1   

The CONTRACTOR shall identify members who may have the ability and/or desire

to transition from a nursing facility to the community in accordance with
Section 2.9.6.8.

   2.9.8.2.2    The CONTRACTOR shall assess all nursing facility residents
transitioning from the NF to CHOICES Group 2 for participation in MFP. This
includes CHOICES Group I members referred for transition, as well as nursing
facility residents referred for CHOICES who are not yet enrolled in CHOICES
Group 1 but may be determined eligible for Group I, and who have expressed a
desire to move back into the community. However, the resident must actually be
enrolled into Group 1 in order to qualify for MFP.

 

8



--------------------------------------------------------------------------------

   2.9.8.2.3    Members may only elect to participate in MFP and the CONTRACTOR
may only enroll a member into MFP prior to the member’s transition from the
nursing facility to the community. Members will not be eligible to enroll in MFP
if they have already transitioned out of the nursing facility.    2.9.8.3   
Eligibility/Enrollment into MFP    2.9.8.3.1    Member participation in MFP is
voluntary. Members may deny consent to participate in MFP or may withdraw
consent to participate in MFP at any time without affecting their enrollment in
CHOICES.    2.9.8.3.2    If a member withdraws from MFP, he cannot participate
in MFP again without meeting the eligibility requirements for enrollment into
MFP (e.g., following a ninety (90)-day stay in a Qualified Institution).   
2.9.8.3.3    Only CHOICES Group 1 members who qualify to enroll in CHOICES Group
2 shall be eligible to transition to Group 2 and enroll into MFP.    2.9.8.3.4
   In addition to facilitating transition from CHOICES Group 1 to CHOICES Group
2 pursuant to Section 2.9.6.8 of this Agreement and TENNCARE’s policies and
protocols, the CONTRACTOR shall facilitate the enrollment of Eligible
Individuals who consent into MFP.    2.9.8.3.5    The member’s care coordinator
or, if the CONTRACTOR elects to use transition teams, a person who meets the
qualifications of a care coordinator shall, using information provided by
TENNCARE, provide each potential MFP participant with an overview of MFP and
answer any questions the participant has. The CONTRACTOR shall have each
potential MFP participant or his authorized representative, as applicable, sign
an MFP Informed Consent Form affirming that such overview has been provided by
the CONTRACTOR and documenting the member’s decision regarding MFP
participation.    2.9.8.3.6    Once a potential MFP participant has consented to
participate in MFP, the CONTRACTOR shall notify TENNCARE within two (2) business
days via the Tennessee PreAdmission Evaluation System (TPAES) unless otherwise
directed by TENNCARE, and shall maintain supporting documentation as specified
by TENNCARE that shall be made available to TENNCARE upon request.    2.9.8.3.7
   The CONTRACTOR shall verify that each potential MFP participant is an
Eligible Individual and shall provide attestation thereof to TENNCARE. The
CONTRACTOR shall enter all required data elements into TPAES unless otherwise
directed by TENNCARE, and shall maintain supporting documentation as specified
by TENNCARE that shall be made available to TENNCARE upon request.    2.9.8.3.8
   The CONTRACTOR shall verify that each potential MFP participant will
transition into a Qualified Residence in the community and shall provide
attestation thereof to TENNCARE. The CONTRACTOR shall enter all required data
elements into TPAES unless otherwise directed by TENNCARE and shall maintain
supporting documentation as specified by TENNCARE that shall be made available
to TENNCARE upon request.

 

9



--------------------------------------------------------------------------------

   2.9.8.3.9    Final determinations regarding whether a member can enroll into
MFP shall be made by TENNCARE based on information provided by the CONTRACTOR.
   2.9.8.3.10    TENNCARE may request and the CONTRACTOR shall submit in a
timely manner additional documentation as needed to make such determination.
Documentation submitted by the CONTRACTOR may be verified, to the extent
practicable, by other information, either prior or subsequent to enrollment in
MFP, including eligibility, claims and encounter data.    2.9.8.4   
Participation in MFP    2.9.8.4.1    The participation period for MFP is 365
days. This includes all days during which the member resides in the community,
regardless of whether CHOICES LICBS are received each day. Days are counted
consecutively except for days during which the member is admitted to an
inpatient facility.    2.9.8.4.2    The participation period for MFP does not
include any days during which the member is admitted to an inpatient facility.
   2.9.8.4.3    MFP participation will be “suspended” in the event a member is
re-admitted for a short-term inpatient facility stay. Member will not have to
re-qualify for MFP regardless of the number of days the member is in the
inpatient facility, and shall be re-instated in MFP upon return to a Qualified
Residence in the community.    2.9.8.4.4    It may take longer than 365 calendar
days to complete the 365-day MFP participation period days since a member’s
participation period may be interrupted by one or more inpatient facility stays.
   2.9.8.4.5    For MFP participants, a significant change in circumstances (see
2.9.6.9.2.1.16.) shall include any admission to an inpatient facility, including
a hospital, psychiatric hospital, PRTF, nursing facility or Medicare-certified
Skilled Nursing Facility. The member’s Care Coordinator shall (pursuant to
2.9.6.2.4) visit the member face-to- face within five (5) business days of any
inpatient facility admission and shall assess the member’s needs, conduct a
comprehensive needs assessment and update the member’s plan of care, including
the member’s Risk Agreement, as deemed necessary based on the member’s needs and
circumstances. If the visit is conducted in the inpatient facility, the
CONTRACTOR may elect to have someone who meets the qualifications of a Care
Coordinator complete the required face-to-face visit and conduct a comprehensive
needs assessment, in which case, the qualified individual conducting the
face-to-face visit shall coordinate with the member’s Care Coordinator to update
the member’s plan of care, including the member’s Risk Agreement, as deemed
necessary based on the member’s needs and circumstances.    2.9.8.4.6    The
CONTRACTOR shall review the circumstances which resulted in the inpatient
facility admission and shall evaluate whether the services and supports provided
to the member are sufficient to safely meet his needs in the community such that
continued participation in CHOICES Group 2 and in MFP is appropriate.

 

10



--------------------------------------------------------------------------------

   2,9.8,4.7    The CONTRACTOR shall notify TENNCARE within five (5) business
days of admission any time a member is admitted to an inpatient facility. Such
notification shall be made via TPAES unless otherwise directed by TENNCARE. The
CONTRACTOR shall maintain supporting documentation as specified by TENNCARE that
shall be made available to TENNCARE upon request.    2.9.8.4.7.1.    For
purposes of MFP, admission for observation (which is not considered inpatient
care) shall not be considered admission to an inpatient facility. Nor shall
participation in MFP be suspended during observation days.    2.9.8.4.8    The
CONTRACTOR shall be involved in discharge planning on behalf of any MFP
participant admitted to an inpatient facility.    2.9.8.4.9    The CONTRACTOR
shall notify TENNCARE within two (2) business days when an MFP participant is
discharged from a short-term stay in an inpatient facility. Such notification
shall include whether the member is returning to the same Qualified Residence in
which he lived prior to the inpatient stay, or a different residence which shall
also be a Qualified Residence. Such notification shall be made via TPAES unless
otherwise directed by TENNCARE. The CONTRACTOR shall maintain supporting
documentation as specified by TENNCARE that shall be made available to TENNCARE
upon request.    2.9.8.4.10    If at any time during the member’s participation
in MFP, the member changes residences, including instances in which the change
in residences occurs upon discharge from an inpatient facility stay, the
CONTRACTOR shall: 1) notify TENNCARE within two (2) business days of the change
in residence; 2) verify that the new residence is a Qualified Residence; and 3)
provide attestation thereof to TENNCARE. The CONTRACTOR shall enter all required
data elements into TPAES unless otherwise directed by TENNCARE, and shall
maintain supporting documentation as specified by TENNCARE that shall be made
available to TENNCARE upon request.    2.9.8.4.11    The CONTRACTOR shall track
the member’s residency throughout the 365-day MFP participation period. In
addition, the CONTRACTOR shall, for purposes of facilitating completion of
Quality of Life surveys, continue to track MFP participants’ residency for two
(2) years following transition to the community which may be up to one (1) year
following completion of the MFP participation period, or until the member is no
longer enrolled in the CONTRACTOR’s health plan.    2.9.8.4.12    The CONTRACTOR
shall, using a template provided by TENNCARE, issue a written notice of MFP
participation to each member enrolled in MFP which shall not occur prior to
transition from CHOICES Group 1 to CHOICES Group 2. Such notice shall be issued
within ten (10) business days of notification from TENNCARE via the outbound 834
enrollment file furnished by TENNCARE to the CONTRACTOR that the member is
enrolled in MFP.    2.9.8.4.13    The CONTRACTOR shall, using a template
provided by TENNCARE, issue a written notice to each member upon conclusion of
the 365-day participation period. Such notice shall be issued within ten (10)
business days of notification from TENNCARE via the outbound 834 enrollment file
furnished by TENNCARE to the CONTRACTOR that the member is no longer enrolled in
MFP.

 

11



--------------------------------------------------------------------------------

   2.9.8.4.14    A member who successfully completes 365-day participation
period for MFP and is subsequently re-institutionalized may qualify to
participate in MFP again but must first meet the “Eligible Individual” criteria.
There shall be a minimum of ninety (90) days between MFP participation
occurrences. Prior to enrollment in a second MFP occurrence, the care
coordinator shall assess the reason for the re-institutionalization to determine
if the member is an appropriate candidate for re-enrollment in MFP and if so,
shall develop a plan of care (including a Risk Agreement) that will help to
ensure that appropriate supports and services are in place to support successful
transition and permanency in the community.    2.9.8.5    Plan of Care   
2.9.8,5.1    For members participating in the MFP, the Plan of Care shall
reflect that the member is an MFP participant, including the date of enrollment
into MFP (i.e., date of transition from CHOICES Group 1 to CHOICES Group 2).   
2.9.8.5.2    Upon conclusion of the member’s 365-day participation period in
MFP, the Plan of Care shall be updated to reflect that he is longer
participating in MFP.    2.9.8.6    Services    2.9.8.6.1    A member enrolled
in MFP shall be simultaneously enrolled in CHOICES Group 2 and shall be eligible
to receive covered benefits as described in 2.6.1.    2.9.8.7    Continuity of
Care    2.9.8.7.1    Upon completion of a person’s 365-day participation in MFP,
services (including CHOICES HCBS) shall continue to be provided in accordance
with the covered benefits described in 2.6.1 and the member’s plan of care.
Transition from participation in MFP and CHOICES Group 2 to participation only
in CHOICES Group 2 shall be seamless to the member, except that the CONTRACTOR
shall be required to issue notice of the member’s conclusion of his 365-day MFP
participation period.   

2.9.8.8

 

2.9.8.8.1

  

Short-Term Nursing Facility Stay

 

A CHOICES Group 2 member may be admitted for an inpatient short-term nursing
facility stay for up to ninety (90) days and remain enrolled in CHOICES Group 2
(see Section 2.6.1.5.4). The CONTRACTOR shall ensure that the member is
transitioned from Group 2 to Group 1 at any time: a) it is determined that the
stay will not be short-term and the member will not transition back to the
community; and b) prior to exhausting the ninety (90) day short-term nursing
facility benefit covered for CHOICES Group 2 members (see Section 2.9.6.8.23.4).

 

12



--------------------------------------------------------------------------------

   2.9.8.8.2    A CHOICES Group 2 member participating in MFP may be admitted
for an inpatient short-term nursing facility stay during his 365-day
participation period and remain enrolled in MFP regardless of the number of days
the member is admitted for inpatient facility care.    2.9.8.8.3    MFP
participants admitted for short-term nursing facility stays shall be re-instated
in MFP upon discharge and return to a Qualified Residence in the community. The
member is not required to meet the ninety (90) day residency requirement
criteria for re-instatement into MFP.    2.9.8.8.4   

If the short-term stay will exceed ninety (90) days, the CONTRACTOR shall

facilitate transition from CHOICES Group 2 to CHOICES Group 1.

   2.9.8.8.5    The member’s care coordinator shall monitor the member’s
inpatient stay and shall visit the member face-to-face at least monthly during
the inpatient stay or more frequently as necessary to facilitate timely and
appropriate discharge planning.    2.9.8.8.6    The CONTRACTOR shall conduct a
Transition Assessment and develop a Transition Plan (see Section 2.9.6.8) as
necessary to facilitate the member’s return to the community. Such assessment
shall include a review of the circumstances which resulted in the nursing
facility admission and shall evaluate whether the services and supports provided
to the member are sufficient to safely meet his needs in the community such that
transition back to CHOICES Group 2 and continued participation in MFP is
appropriate. The CONTRACTOR shall update the member’s plan of care, including
the member’s Risk Agreement, as deemed necessary based on the member’s needs and
circumstances.    2.9.8.8.7    Upon discharge from the short-term stay, within
one (1) business day, the care coordinator shall visit the member in his/her
Qualified Residence. During the ninety (90) days following transition and
re-instatement into MFP, the care coordinator shall conduct monthly face-to-face
in-home visits to ensure that the plan of care is being followed, that the plan
of care continues to meet the member’s needs, and the member has successfully
transitioned back to the community.    2.9.8.8.8    MFP participants admitted
for short-term nursing facility stays shall be re-instated in MFP upon discharge
and return to a Qualified Residence in the community. The member is not required
to meet the ninety (90) day residency requirement criteria for re-instatement
into MFP.    2.9.8.8.9    Days that are spent in an inpatient facility,
including short-term nursing facility stays, do not count as part of the
member’s 365-day MFP participation period.    2.9.8.9    TPAES    2.9.8.9.1   
The CONTRACTOR shall use the TENNCARE PreAdmission Evaluation System (TPAES) to
facilitate enrollments into and transitions between LTC programs, including
CHOICES and the State’s MFP Rebalancing Demonstration (MFP), and shall comply
with all data collection processes and timelines established by TENNCARE in
policy or protocol in order to gather data required to comply with tracking and
reporting requirements pertaining to MFP. This shall include (but is not

 

13



--------------------------------------------------------------------------------

      limited to) attestations pertaining to Eligible Individual and Qualified
Residence, changes of residence, inpatient facility admissions and discharges,
reasons for re- institutionalization, and reasons for disenrollment from MFP.   
2.9.8.10    IT requirements    2.9.8.10.1    Pursuant to Section 2.23 of this
Agreement, the CONTRACTOR shall modify its information systems to accommodate,
accept, load, utilize and facilitate accurate and timely reporting on
information submitted to by TENNCARE via the outbound 834 file that will
identify MFP participants, as well as those MFP participants in suspended status
during an inpatient admission.    2.9.8.1 I    Case Management System   
2.9.8.11.1    The CONTRACTOR’s case management system (see Section 2.9.6.12.6)
shall identify persons enrolled in MFP and shall generate reports and management
tools as needed to facilitate and monitor compliance with contract requirements
and timelines.    2.9.8.12    MFP Readiness Review    2.9.8.12.1    Prior to
implementation of MFP, as determined by TENNCARE, the CONTRACTOR shall
demonstrate to TENNCARE’s satisfaction that the CONTRACTOR is able to meet all
of the requirements pertaining to MFP set forth in this Agreement.    2.9.8.12.2
   The CONTRACTOR shall cooperate in a “readiness review” conducted by TENNCARE
to review the CONTRACTOR’s readiness to fulfill its obligations regarding MFP in
accordance with the Agreement. This review may include, but is not limited to,
desk and on-site review of documents provided by the CONTRACTOR, a walk-through
of the CONTRACTOR’s operations, system demonstrations (including systems
connectivity testing), and interviews with CONTRACTOR’s staff. The scope of the
review may include any and all MFP requirements of the Agreement as determined
by TENNCARE.    2.9.8.12.3    Based on the results of the review activities,
TENNCARE, will issue a letter of findings and, if needed, will request a
corrective action plan from the CONTRACTOR.    2.9.8.13    MFP Benchmarks   
2.9.8.13.1    The CONTRACTOR shall assist TENNCARE in meeting the five (5)
annual benchmarks established for the MFP Rebalancing Demonstration which are
described below in Sections 2.9.8.13.1.1 through 2.9.8.13.1.5.

 

14



--------------------------------------------------------------------------------

   2.9.8.13.1.1    Benchmark #1: Number of Persons Transitioned   
2.9.8.13.1.1.1    Assist the projected number of eligible individuals in each
target group in successfully transitioning from an inpatient facility to a
qualified residence during each year of the demonstration. Projected numbers:

 

Calendar Year

   # of Elderly
Transitioned      # of Disabled Adults
Transitioned  

2011

     27         23   

2012

     206         169   

2013

     261         214   

2014

     261         214   

2015

     234         191   

2016

     206         169   

 

   19.8.131E2    Immediately prior to implementation of MFP and at the beginning
of each calendar year thereafter, statewide calendar year numbers for benchmark
#1 will be allocated on a regional basis to each MCO operating in the region,
based on the number of persons in CHOICES Group I. For purposes of incentive
payments (see Section 3.11), achievement of this benchmark shall be determined
on a regional basis by MCO.    2.9.8.13.1.2    Benchmark #2: Qualified
Expenditures for HCBS    2.9.8.13.1.2.1    Increase the amount and percentage of
Medicaid spending for qualified home and community based long-term care services
during each year of the demonstration.    2.9.8.13.1.2.2    For purposes of
incentive payments (see Section 3.11), achievement of this benchmark shall be
determined on a statewide basis.    2.9.8.13.1.3    Benchmark #3: Increased
Amount and Percentage of HCBS Participants    2.9.8.13.1.3.1    Increase the
number and percentage of individuals who are elderly and adults with physical
disabilities receiving Medicaid-reimbursed long-term care services in home and
community based (versus institutional) settings during each year of the
demonstration.    2.9.8.13.1.3.2    For purposes of incentive payments (see
Section 3.11), achievement of this benchmark shall be determined on a regional
basis by MCO.

 

15



--------------------------------------------------------------------------------

   2.9.8.13.1.4    Benchmark #4: Increase Unduplicated Contracted Community
Based Residential Alternative    2.9.8.13.1.4.1    Increase the number of
unduplicated licensed CBRAs contracted with MCOs Statewide to provide HCBS in
the CHOICES program during each year of the demonstration. Providers enrolled
with more than one (MCO) or in more than one region shall only be counted once.
Proposed numbers:

 

Calendar Year

   # of MCO Contracted
CBRAs Statewide  

2011

     70   

2012

     74   

2013

     78   

2014

     82   

2015

     86   

2016

     90   

 

   2.9.8.13.1.4. 2    For purposes of incentive payments (See Section 3.11),
achievement of this benchmark shall be determined on a statewide basis.   
2.9.8.13.1.5    Benchmark #5: Increase Participation in Consumer Direction   
2.9.8.13.1.5.1    Increase the number of persons receiving Medicaid-reimbursed
HCBS participating in consumer direction for some or all services during each
year of the demonstration. Projected numbers:

 

Calendar Year

   # in Consumer
Direction  

2011

     450   

2012

     750   

2013

     1,000   

2014

     1,250   

2015

     1,400   

2016

     1,500   

 

   2.9.8.13.1.5.2    Immediately prior to implementation of MFP and at the
beginning of each calendar year thereafter, statewide calendar year numbers for
benchmark #5 will be allocated on a regional basis to each MCO operating in the
region, based on the number of persons in CHOICES Group 2. For purposes of
incentive payments (see Section 3.11), achievement of this benchmark shall be
determined on a regional basis by MCO.

 

16. Section 2.18.6.5 shall be deleted and replaced as follows:

 

   2.18.6.5    The CONTRACTOR shall develop and implement a training plan to
educate long- term care providers regarding compliance with all Version 5010 and
ICD-10 coding requirements;

 

16



--------------------------------------------------------------------------------

17. Section 2.21.4.1.4 shall be amended by deleting obsolete references and
shall read as follows:

 

   2.21.4.1.4    The claims specified in Section 2.21.4.1.3 shall be paid at the
time presented for payment by the provider and the CONTRACTOR shall bill the
responsible third party.

 

18. The introductory paragraph of Section 2.30.6.4 shall be deleted and replaced
as follows:

 

   2.30,6.4    The CONTRACTOR shall submit a quarterly CHOICES Nursing Facility
to Community Transition Report. MFP participants (see 2.9.6.8) shall be
identified separately for each data element described herein. The report shall
include information, by month, on specified measures, which shall include but
not be limited to the following:

 

19. The introductory paragraph of Section 2.30.6.6 shall be deleted and replaced
as follows:

 

   2.30.6.6    The CONTRACTOR shall submit a quarterly CHOICES Consumer
Direction of HCBS Report. MFP participants (see 2.9.6.8) shall be identified
separately for each data element described herein. The report shall include
current information, by month, on specified measures, which shall include but
not be limited to the following:

 

20. Section 2.30.6.6 shall be amended by adding a new Item (9) as follows:

 

     

(9)    The total number and the name, SSN, and phone number, and the authorized
representative name and phone number, if applicable, of each member referred to
the FEA (for enrollment into consumer direction) that has indicated on his
Consumer Direction Participation Form that he does not wish to receive HCBS from
contract providers pending enrollment into consumer direction, including the
member’s date of enrollment in CHOICES Group 2, the date of referral to the PEA
for consumer direction, and the total number of days that HCBS have not been
received by each member.

 

21. Section 2.30.6 shall be amended by adding a new Section 2.30.6.8 and
renumbering the remaining Sections accordingly, including any references
thereto.

 

   2.30.6.8    The CONTRACTOR shall submit a quarterly MFP Participants Report.
The report shall include information on specified measures, which shall include
but not be limited to the following:      

(1)    The total number and the name and SSN of each CHOICES Group 2 member
enrolled into MFP;

     

(2)    The date of each member’s transition to the community (or for persons
enrolled in MFP upon enrollment to the CONTRACTOR’s health plan, the date of
enrollment into the CONTRACTOR’s health plan);

 

17



--------------------------------------------------------------------------------

     

(3)    Each member’s current place of residence including physical address and
type of Qualified Residence;

 

(4)    The date of the last care coordination visit to each member;

 

(5)    Any inpatient facility stays during the quarter, including the member’s
name and SSN type of Qualified Institution, dates of admission and discharge,
and the reason for admission; and

 

(6)    The total number and name and SSN of each member disenrolled from MFP
during the quarter, including the reason for disenrollment.

 

The CONTRACTOR shall submit its first report following the end of calendar year
2011.

 

22. Section 2.30.10.5 shall be deleted and replaced as follows:

 

   2.30.10.5    The CONTRACTOR shall submit a monthly CHOICES Utilization
Report. MFP participants (see 2.9.6.8) shall be identified separately for each
data element described herein. The report shall be submitted on a monthly basis
with a one (1) month lag period (e.g., March information sent in the May report)
and shall include a summary overview that includes the number of CHOICES member
who have not received any long-term care services within thirty (30) to
fifty-nine (59) days, within sixty (60) to eighty-nine (89) days, or in ninety
(90) days or more, The report shall also include detailed member data for
members who have not received services in the last thirty (30) days, including
the member’s name, social security number, CHOICES group, and CHOICES enrollment
date; date of last long-term care service; length of time without long-term care
services; whether and when long-term care services will resume; and the
reason/explanation why the member has not received long-term care services.

 

23. Section 2.30.10.6 shall be deleted in its entirety and the remaining
Sections shall be renumbered accordingly, including any references thereto.

 

24. The introductory paragraph of Section 2.30.11.6 shall be deleted and
replaced as follows:

 

   2.30.11.6    The CONTRACTOR shall submit a quarterly CHOICES HCBS Critical
Incidents Report (see Section 2.15.7). MFP participants (see 2.9.6.8) shall be
identified separately for each data element described herein, The report shall
provide information, by month regarding specified measures, which shall include
but not be limited to the following:

 

25. The introductory paragraph of Section 2.30.16.4 shall be deleted and
replaced as follows:

 

   2.30.16.4    The CONTRACTOR shall submit a quarterly CHOICES Cost Effective
Alternatives Report that provides information on cost effective alternative
services provided to

 

18



--------------------------------------------------------------------------------

      CHOICES members (see Section 2.6.5.2). MFP participants (see 2.9.6.8)
shall be identified separately for each data element described herein. The
report shall provide information regarding specified measures, including but not
limited to the following:

 

26. Section 3.3.1 shall be amended by adding a new Section 3.3.1.1 as follows:

 

   3.3.1.1    The capitation payment for MFP participants who must also he
enrolled in CHOICES will be the applicable CHOICES capitation payment. There
will be no add-on for MFP participants.

 

27. Section 3 shall be amended by adding a new Section 3.11 and renumbering the
remaining Section 3 accordingly, including any references thereto.

3.11 MFP INCENTIVE PAYMENTS

 

   3.11.1    Financial incentives will be paid to the CONTRACTOR based on
activities performed as part of the MFP Rebalancing Demonstration and in
accordance with the following:    3.11.1.1    Upon successful transition to the
community of each MFP demonstration participant up to and including the MCO’s
established benchmark for the calendar year — a onetime payment of $1,000.   
3.11.1.1.1    If a member has been enrolled in more than one MCO during the
ninety (90)-day minimum stay in a Qualified Institution established under ADA,
the incentive payment shall be awarded to the MCO in which the person is
enrolled at transition to the community and enrollment into MFP.    3.11.1.2   
Upon successful transition to the community of each MFP demonstration
participant that exceeds the MCO’s established benchmark for the calendar year —
a one-time payment of $2,000.    3.11.1.2.1    If a member has been enrolled in
more than one MCO during the ninety (90)-day minimum stay in a Qualified
Institution established under ADA, the incentive payment shall be awarded to the
MCO in which the person is enrolled at transition to the community and
enrollment into MFP.    3.11.1.3    Upon each MFP demonstration participant’s
completion of community living for the full 365-day demonstration participation
period without readmission to a nursing facility (excluding short-term SNF stays
solely for purposes of receiving post- hospital short-term rehabilitative
services covered by Medicare), a one-time payment of $5,000.    3.11.1.3.1    If
a member has been enrolled in more than one MCO during the 365-day participation
period in MFP, a pro-rated portion of the incentive payment shall be awarded to
each MCO based on the number of days the member was enrolled in each plan. Only
days included in the 365-day participation period shall be counted and not any
days during which MFP participation was suspended during an inpatient facility
stay.

 

19



--------------------------------------------------------------------------------

   3.11.1.4    Upon achievement of only one (1) of the remaining MFP program
benchmarks 2-5 for each calendar year of the demonstration (including partial
year 2011), a one-time payment of $10,000 per MCO.    3.11.1.5    Upon
achievement of only two (2) remaining MFP program benchmarks 2-5 for each
calendar year of the demonstration (including partial year 2011), a one-time
payment of $25,000 per MCO.    3.11.1.6    Upon achievement of only three (3)
remaining MFP program benchmarks 2-5 for each calendar year of the demonstration
(including partial year 2011), a one-time payment of $50,000 per MCO.   
3.11.1.7    Upon achievement of all four (4) of the remaining MFP program
benchmarks 2-5 for each calendar year of the demonstration (including partial
year 2011), a one-time payment of $100,000 per MCO.    3.11.2    The CONTRACTOR
shall be eligible to receive only one incentive payment pertaining to benchmarks
#s 2-5 which shall depend on the total number of benchmarks which the CONTRACTOR
meets or exceeds. These incentive payments are not cumulative.    3.11.3    MFP
incentive payments pertaining to benchmark #1 shall be payable within thirty
(30) days following the end of each calendar quarter for activities performed
during the quarter.    3.11.4    The MFP incentive payments pertaining to
benchmark #s 3-5 (which shall depend on the total number of these benchmarks
which the CONTRACTOR meets or exceeds) shall be payable within thirty (30) days
following the end of each calendar year for activities performed during the
year.    3.11.5    Any additional MFP incentive payment pertaining to
achievement of benchmark #2, which shall reflect the difference between the
total incentive payment due the CONTRACTOR for benchmarks #s 2-5 and the
incentive payment already made in Section 3.11.4 above (see Section 3.11.2),
shall be due by June 30 following the close of the calendar year to permit
adequate time for any lag in claims and encounter submission.

 

20



--------------------------------------------------------------------------------

28. The liquidated damage chart in Section 4.20.2.2.7 shall be amended by adding
new damages A.27 through A.30 as follows:

 

A.27   

Failure to process a transition referral, including completion of a face-to-face
transition screening and assessment and

development of a transition plan timely and in

accordance with 2.9.6.8 and TENNCARE policy and protocols

     $500 per occurrence A.28    Failure to initiate CHOICES HCBS or for
children under age 21, EPSDT benefits provided as an alternative to nursing
facility care in accordance with the member’s plan of care and to ensure that
such HCBS or EPSDT benefits are in place immediately upon transition from a
nursing facility to the community for any person transitioning from a nursing
facility (i.e., CHOICES Group 1) to the community (i.e., CHOICES Group 2),
including persons enrolled in MFP (see Sections 2.9.5.4.1.5 and 2.9.6.8.16)     
$500 per day for each day that HCBS are not in place following transition from a
nursing facility (i.e., CHOICES Group 1) to the community (i.e., CHOICES Group
2) in addition to the cost of services not provided A.29    Failure to complete
in a timely manner minimum care coordination contacts required for persons
transitioned from a nursing facility to CHOICES Group 2, including
post-discharge and following a significant change in circumstances (see Sections
2.9.6 and 2.9.8)      $500 per occurrence

 

21



--------------------------------------------------------------------------------

A.30    Failure to submit complete and accurate data into TPAES pertaining to
MFP, or to comply with all data collection processes and timelines established
by TENNCARE in policy or protocol in order to gather data required to comply
with tracking and reporting requirements pertaining to MFP. This shall include
(but is not limited to) attestations pertaining to Eligible Individual and
Qualified Residence, changes of residence, inpatient facility admissions and
discharges, reasons for re-institutionalization, and reasons for disenrollment
from MFP.      $500 per occurrence

 

29. Attachment I shall be deleted and replaced in its entirety as follows:

ATTACHMENT I

BEHAVIORAL HEALTH SPECIALIZED SERVICE DESCRIPTIONS

The CONTRACTOR shall provide medically necessary mental health case management
and psychiatric rehabilitation services according to the requirements herein.

All behavioral health services shall be rendered in a manner that supports the
recovery of persons experiencing mental illness and enhance the development of
resiliency of children and families who are impacted by mental illness, serious
emotional disturbance, and/or substance abuse issues. Recovery is a consumer
driven process in which consumers are able to work, learn and participate fully
in their communities. Recovery is the ability to live a fulfilling and
productive life [with] a disability.

 

SERVICE    Mental Health Case Management   

DEFINITION

Mental health case management is a supportive service provided to enhance
treatment effectiveness and outcomes with the goal of maximizing resilience and
recovery options and natural supports for the individual. Mental health case
management is consumer-centered, consumer focused and strength-based,

 

22



--------------------------------------------------------------------------------

with services provided in a timely, appropriate, effective, efficient and
coordinated fashion. It consists of activities performed by a team or a single
mental health case manager to support clinical services. Mental health case
managers assist in ensuring the individual/family access to services.

Mental health case management requires that the mental health case manager and
the individual and/or family have a strong productive relationship which
includes viewing the individual/family as a responsible partner in identifying
and obtaining the necessary services and resources. Services rendered to
children and youth shall be consumer-centered and family-focused with case
managers working with multiple systems (e.g. education, child welfare, juvenile
justice). Mental health case management is provided in community settings, which
are accessible and comfortable to the individual/family. The service should be
rendered in a culturally competent manner and be outcome driven. Mental health
case management shall be available 24 hours a day, 7 days a week. The service is
not time limited and provides the individual/family the opportunity to improve
their quality of life.

The CONTRACTOR shall ensure mental health case management is rendered in
accordance with all of the service components and guidelines herein,

SERVICE DELIVERY

The CONTRACTOR shall:

 

  •  

Detenuine caseload size based on an average number of individuals per case
manager, with the expectation being that case managers will have mixed caseloads
of clients and flexibility between Levels 1 and 2 (Levels 1 and 2 are defined
below); and

 

  •  

Ensure that caseload sizes and minimum contacts are met as follows:

 

Case Management Type

  

Maximum Caseload Size

  

Minimum Face-to-Face

Contacts

Level 1 (Non-

Team Approach)*

   25 individuals:1 case manager    One (1) contact per week

Level 1 (Team

Approaches):

      Adult CTT   

20 individuals:1 team

20 individuals:1 case manager

   One (1) contact per week

Children & Youth

(C&Y) CTT

  

15 individuals:1 team

15 individuals:1 case manager

   One (1) contact per week CCFT   

15 individuals:1 team

15 individuals:1 case manager

   One (1) contact per week ACT   

100 individuals:1 team

15 individuals: I case manager

   One (1) contact per week PACT   

100 individuals:1 team

15 individuals:1 case manager

   One (1) contact per week Level 2*    35 individuals:1 case manager    Two (2)
contacts per month

 

* For case managers having a combination of Level 1 & Level 2 (non-team)
individuals, the maximum caseload size shall be no more than 30 individuals: 1
case manager.

The CONTRACTOR shall ensure that the following requirements are met:

 

23



--------------------------------------------------------------------------------

  1) All mental health case managers shall have, at a minimum, a bachelor’s
degree or be licensed as a Registered Nurse;

 

  2) Supervisors shall maintain no greater than a 1:30 supervisory ratio with
mental health case managers;

 

  3) Mental health case managers who are assigned to both a parent(s) and child
in the same family, should have skills and experience needed for both ages;
mental health case managers who are assigned to individuals with co-occurring
disorders (mental illness and substance abuse disorders) should have the skills
and experience to meet the needs of these individuals;

 

  4) Fifty-one percent (51%) of all mental health case management services
should take place outside the case manager’s office;

 

  5) The children and youth (C&Y) (under age eighteen (18)) mental health case
management model shall provide a transition from C&Y services into adult
services, including adult mental health case management services. The decision
to serve an 18-year old youth via the C&Y case management system versus the
adult system shall be a clinical one made by a provider. Transition from
children’s services, including mental health case management, shall be
incorporated into the child’s treatment plan; and

 

  6) All mental health case management services shall be documented in a
treatment plan. Mental health case management activities are correlated to
expected outcomes and outcome achievement and shall be monitored, with progress
being noted periodically in a written record.

Level 1

Level I mental health case management is the most intense level of service. It
provides frequent and comprehensive support to individuals with a focus on
recovery and resilience. The CONTRACTOR shall ensure the provision of level 1
mental health case management to the most severely disabled adults and
emotionally disturbed children and youth, including individuals who are at high
risk of future hospitalization or placement out of the home and require both
community support and treatment interventions. Level 1 mental health case
management can be rendered through a team approach or by individual mental
health case managers. Team approaches may include such models as ACT, CTT, CCFT
and PACT, as described below:

Assertive Community Treatment (ACT)

ACT is a way of delivering comprehensive and effective services to adults
diagnosed with severe mental illness and who have needs that have not been well
met by traditional approaches to delivering services. The principles of ACT
include:

 

  1) Services targeted to a specific group of individuals with severe mental
illness;

 

  2) Treatment, support and rehabilitation services provided directly by the ACT
team;

 

  3) Sharing of responsibility between team members and individuals served by
the team;

 

  4) Small staff (all team staff including ease managers) to individual ratios
(approx. 1 to 10);

 

  5) Comprehensive and flexible range of treatment and services;

 

  6) Interventions occurring in community settings rather than in hospitals or
clinic settings;

 

  7) No arbitrary time limit on receiving services;

 

  8) Individualized treatment, support and rehabilitation services;

 

  9) Twenty-four (24) hour a day availability of services; and

 

  10) Engagement of individuals in treatment and monitoring.

 

24



--------------------------------------------------------------------------------

 

Continuous Treatment Team (CTT)

CTT is a coordinated team of staff (to include physicians, nurses, case
managers, and other therapists as needed) who provide a range of intensive,
integrated mental health case management, treatment, and rehabilitation services
to adults and children and youth. The intent is to provide intensive treatment
to families of children and youth with acute psychiatric problems in an effort
to prevent removal from the home to a more restrictive level of care, An array
of services are delivered in the home or in natural settings in the community,
and are provided through a strong partnership with the family and other
community support systems. The program provides services including crisis
intervention and stabilization, counseling, skills building, therapeutic
intervention, advocacy, educational services, medication management as
indicated, school based counseling and consultation with teachers, and other
specialized services deemed necessary and appropriate.

Comprehensive Child and Family Treatment (CCFT)

CCFT services are high intensity, time-limited services designed for children
and youth to provide stabilization and deter the “imminent” risk of State
custody for the individual. There is usually family instability and high-risk
behaviors exhibited by the child/adolescent. CCFT services are concentrated on
child, family, and parental/guardian behaviors and interaction, CCFT services
are more treatment oriented and situation specific with a focus on short-term
stabilization goals. The primary goal of CCFT is to reach an appropriate point
of stabilization so the individual can be transitioned to a less intense
outpatient service,

Program of Assertive and Community Treatment (PACT)

PACT is a service delivery model for providing comprehensive community-based
treatment to adults with severe and persistent mental illness. It involves the
use of a multi-disciplinary team of mental health staff organized as an
accountable, mobile mental health agency or group of providers who function as a
team interchangeably to provide the treatment, rehabilitation and support
services persons with severe and/or persistent mental illnesses need to live
successfully in the community.

Level 2

Level 2 mental health case management is a less intensive level of service than
Level 1 and is focused on resilience and recovery. The CONTRACTOR shall ensure
that level 2 mental health case management is provided to individuals whose
symptoms are at least partially stabilized or reduced in order to allow
treatment and rehabilitation efforts.

SERVICE COMPONENTS

The CONTRACTOR shall ensure that mental health case management incorporates the
following service components:

Crisis Facilitation

Crisis facilitation is provided in situations requiring immediate
attention/resolution for a specific individual or other person(s) in relation to
a specific individual. It is the process of accessing and coordinating services
for an individual in a crisis situation to ensure the necessary services are
rendered during and following the crisis episode. Most crisis facilitation
activities would involve face-to-face contact with the individual.

 

25



--------------------------------------------------------------------------------

Assessment of Daily Functioning

Assessment of daily functioning involves the on-going monitoring of how an
individual is coping with life on a day to day basis for the purposes of
determining necessary services to maintain community placement and improve level
of functioning. Most assessments of daily functioning are achieved by face-
to-face contact with the individual in his or her natural environment.

Assessment/Referral/Coordination

Assessment/referral/coordination involves assessing the needs of the individual
for the purposes of referral and coordination of services that will improve
functioning and/or maintain stability in the individual’s natural environment.

Mental Health Liaison

Mental health liaison services are offered to persons who are not yet assigned
to mental health case management. It is a short-term service for the purposes of
service referral and continuing care until other mental health services are
initiated.

 

SERVICE    Psychiatric Rehabilitation   

DEFINITION

Psychiatric rehabilitation is an array of consumer-centered recovery services
designed to support the individual in the attainment or maintenance of his or
her optimal level of functioning. These services are designed to capitalize on
personal strengths, develop coping skills and strategies to deal with deficits
and develop a supportive environment in which to function as independent as
possible on the individual’s recovery journey.

Services included under psychiatric rehabilitation are as follows.

SERVICE COMPONENTS

Psychosocial Rehabilitation

Psychosocial rehabilitation services utilize a comprehensive approach (mind,
body, and spirit) to work with the whole person for the purposes of improving an
individuals’ functioning, promoting management of illness(s), and facilitating
recovery. The goal of psychosocial rehabilitation is to support individuals as
active and productive members of their communities. Individuals, in partnership
with staff, fonn goals for skills development in the areas of vocational,
educational, and interpersonal growth (e.g. household management, development of
social support networks) that serve to maximize opportunities for successful
community integration, Individuals proceed toward goal attainment at their own
pace and may continue in the program at varying levels intensity for an
indefinite period of time.

Supported Employment

Supported employment consists of a range of services to assist individuals to
choose, prepare for, obtain, and maintain gainful employment that is based on
individuals’ preferences, strengths, and experiences. This service also includes
a variety of support services to the individual, including side-by-side support
on the job. These services may be integrated into a psychosocial rehabilitation
center.

 

26



--------------------------------------------------------------------------------

Peer Support

Peer support services allow individuals to direct their own recovery and
advocacy process and are provided by persons who are or have been consumers of
the behavioral health system and their family members and are Certified Peer
Support Specialists. A Certified Peer Support Specialist is a person who has
identified himself or herself as having received or is receiving mental health
or co-occurring disorder services in his or her personal recovery process and
has undergone training recognized by the Tennessee Department of Mental Health,
Office of Consumer Affairs on how to assist peers with the recovery process.

These services include providing assistance with more effectively utilizing the
service delivery system (e.g. assistance in developing plans of care, accessing
services and supports, partnering with professionals) or understanding and
coping with the stressors of the person’s illness through support groups,
coaching, role modeling, and mentoring. Activities which promote socialization,
recovery, self- advocacy, development of natural supports, and maintenance of
community living skills are rendered so individuals can educate and support each
other in the acquisition of skills needed to manage their illnesses and access
resources within their communities. Services are often provided during the
evening and weekend hours.

Illness Management & Recovery

Illness management and recovery services refers to a series of weekly sessions
with trained mental health practitioners for the purpose of assisting
individuals in developing personal strategies for coping with mental illness and
promoting recovery. Illness management and recovery is not limited to one
curriculum, but is open to all evidenced-based and/or best practice classes and
programs such as WRAP (Wellness Recovery Action Plan).

Supported Housing

Supported housing services refers to services rendered at facilities that are
staffed twenty-four (24) hours per day, seven (7) days a week with associated
mental health staff supports for individuals who require treatment services and
supports in a highly structured setting. These mental health services are for
persons with serious and/or persistent mental illnesses (SPMI) and are intended
to prepare individuals for more independent living in the community while
providing an environment that allows individuals to live in community settings.
Given this goal, every effort should be made to place individuals in facilities
near their families and other support systems and original areas of residence.
Supported housing services are mental health services and do not include the
payment of room and board.

 

SERVICE    Crisis Services   

Definition

Behavioral health crisis services shall be rendered to individuals with a mental
health or substance use/abuse issue when there is a perception of a crisis by an
individual, family member, law enforcement, hospital staff or others who have
closely observed the individual experiencing the crisis. Crisis services are
available twenty-four (24) hours a day, seven (7) days a week. Crisis services
include twenty-four (24) hour toll free telephone lines answered in real time by
trained crisis specialists and face-to-face crisis services including, but not
limited to: prevention, triage, intervention, evaluation/referral for additional
services/treatment, and follow-up services. Peer support specialists shall be
utilized in conjunction with

 

27



--------------------------------------------------------------------------------

crisis specialists to assist adults in alleviating and stabilizing crises and
promote the recovery process as appropriate. Behavioral health crisis service
providers are not responsible for pre-authorizing emergency involuntary
hospitalizations.

The Mental Health Crisis Response Services — Community Face-to-Face Response
Protocols provide guidance for calls that are the responsibility of a crisis
response service to determine if a Face-to-Face evaluation is warranted and
those that are not the responsibility of the crisis response service. These
Protocols were developed to ensure that consumers who are experiencing a
behavioral health crisis and have no other resources receive prompt attention.
All responses are first determined by clinical judgment.

Guidance for All Calls:

 

  •  

For calls originating from an Emergency Dept., telehealth is the preferred
service delivery method for the crisis response service

 

  •  

After determining that there is no immediate harm, ask the person if he or she
can come to the closest walk-in center

 

  •  

If a Mandatory Pre-screening Agent (MPA) not employed by a crisis response
service is available, there may be no need for a crisis evaluation by mobile
crisis

 

  •  

For all other calls, unless specified in the Protocols, if a person with mental
illness is experiencing the likelihood of immediate harm then a response is
indicated.

All of the provisions of the original Agreement not specifically deleted or
modified herein shall remain in full force and effect. Unless a provision
contained in this Amendment specifically indicates a different effective date,
for purposes of the provisions contained herein, this Amendment shall become
effective October 1, 2011.

The CONTRACTOR, by signature of this Amendment, hereby affirms that this
Amendment has not been altered and therefore represents the identical document
that was sent to the CONTRACTOR by TENNCARE.

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have by their duly authorized representatives
set their signatures.

LOGO [g244400ex10_2pg29.jpg]

 

 

29